Citation Nr: 1028955	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-13 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for Hepatitis C, to 
include whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1978 to May 1983.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which declined to reopen a claim for service 
connection for hepatitis C for lack of new and material evidence.  
The RO appears to have implicitly reopened the claim, however, 
when it afforded the Veteran a VA examination in May 2008, and 
subsequently denied the claim on the merits in a September 2008 
supplemental statement of the case.  Notwithstanding the RO's 
action, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In his May 2007 Substantive Appeal, the Veteran indicated that he 
wanted a hearing before the Board at the RO.  In August 2007, he 
withdrew his request for a hearing.  Thus, the Board may proceed 
with review of the claims.  38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.  By way of a July 2003 rating decision, the RO denied service 
connection for hepatitis C, finding that the Veteran had no 
documented risk factors for the disease in service; the Veteran 
did not timely perfect an appeal.

2.  Evidence received since July 2003 has not been previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.

3.  Affording the Veteran the benefit of the doubt, it is at 
least as likely as not that the he contracted hepatitis C by 
sharing razors in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for hepatitis C are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO reopened the claim of service connection for 
hepatitis C, the Board is required to first consider whether new 
and material evidence had been presented before the merits of 
claim can be considered.  Barnett, 83 F.3d at 1383.

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The evidence of record at the time of the July 2003 rating 
decision consisted of the Veteran's service treatment records.  

Evidence relative to the claim for service connection for 
hepatitis C that has been received since the July 2003 decision 
includes letters from two fellow service members who knew the 
Veteran and who report that razor sharing in the dormitories was 
commonplace; letters from two of the Veteran's doctors who opine 
that it he likely contracted hepatitis C in service, and the 
report of a VA examination performed in May 2008.  

The Veteran's original claim for service connection was denied 
because there was no evidence that the Veteran had a hepatitis C 
diagnosis, that he had any risk factors for hepatitis C in 
service, or that the condition began during service.  The 
recently received evidence indicates that the Veteran does have 
hepatitis C, that he was exposed to risk through shared razors, 
and that his condition is likely a result of that exposure.  
Presuming the credibility of the recently received evidence, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim, constitutes new evidence that is material 
to the Veteran's claim, and raises a reasonable possibility of 
substantiating his claim.  

As new and material evidence has been received, the claim of 
entitlement to service connection for hepatitis C may be 
reopened.  Adjudication of the Veteran's claim does not end with 
the determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo basis.  

Service Connection for Hepatitis C

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The Board, as factfinder, is 
responsible for evaluating the medical evidence of record and 
assigning each report or opinion its due probative weight.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In reviewing the evidence, 
the Board is free to favor one medical opinion over another if it 
provides an adequately articulated rationale for its decision.  
Owens v. Brown, 7 Vet. App. 429 (1995). 

As noted above, the Veteran is seeking service connection for 
hepatitis C, which he contends he contracted during his active 
service.  He suggests that he contracted the virus as a result of 
sharing razors indiscriminately in service.  In support of his 
claim, the Veteran has submitted letters from two fellow service 
members with whom he was assigned who report that razor sharing 
in the dormitories was commonplace.  Service treatment records 
are silent for any diagnoses of hepatitis C, and the Veteran did 
not present with any symptoms of acute infection related to 
hepatitis.  He reports that he first learned that he had the 
virus while attempting to donate blood in 1995.  

The claims file contains letters from K.B., M.D., which confirm 
that the Veteran has been diagnosed with hepatitis C.  In a 
letter dated in October 2004, K.B. asserts that it is possible 
that the Veteran may have contracted this disease by sharing 
razors in the military.  In a second letter dated the same day, 
she states that it is "highly likely" that he contracted the 
disease this way, and this language is repeated in a third letter 
from K.B. dated in May 2007.  In every letter she states that the 
Veteran has no other known risk factors.  The claims file also 
contains a letter from H.C., M.D., who states that he has treated 
the Veteran since 2002.  He states that, although there is no way 
to know with certainty, it is "entirely possible" that the 
Veteran's condition was acquired in service as a result of 
sharing toiletries.  He opines that the Veteran's lifestyle after 
service is such that he is less likely to be infected.  

The Veteran was afforded a VA examination in May 2008.  The 
examiner reviewed the service records and noted that there was no 
documentation of blood transfusions or razor cuts.  The Veteran 
reported that he had donated blood without incident in service.  
He stated that he had had three heterosexual relationships prior 
to his marriage, and he got a tattoo in 1996 for which the 
equipment was sterilized in an autoclave.  He denied any blood 
transfusions, intravenous drug use, or anal intercourse.  The 
examiner noted that liver biopsies in 1998 and 2005 revealed 
chronic active hepatitis, but there were no extrahepatic 
manifestations of the disease and no problems with the Veteran's 
daily activities.  

The examiner noted that the Veteran's only risk factors were 
exposures to shared razors and tattooing.  He then concluded that 
it is less likely than not that hepatitis C is related to service 
because there is no evidence of any exposure in the military.  
The examiner noted that the tattoo parlor the Veteran used had 
subsequently closed down.  He suggested that the ink used on the 
Veteran's tattoo was not sterilized and that his wife, who was 
tattooed the same day, did not contract hepatitis probably 
because a different bottle of ink was used.  He also suggested 
that the Veteran's "other exposures" were important etiologic 
factors.  

The examiner dismissed the letters from K.B. and H.C. as "sheer 
speculation."  He stated that K.B.'s letters were particularly 
"suspect" because she initially stated that infection from 
shared razors was possible, and later the same day made a 
"dramatic change" by amending the letter to read "highly 
likely."  He asserted that "doctors do not write two different 
opinion letters the same day."  He suggested that K.B. changed 
her opinion because she had been asked to write a stronger letter 
in favor of the Veteran, and he said that both letters should 
therefore be discounted.  

After carefully reviewing the relevant evidence, the Board finds 
that there is an approximate balance of positive and negative 
evidence as to whether the Veteran was exposed to hepatitis C in 
service.  The Board notes that the VA examiner and the Veteran's 
private doctors agree that he had no risk factors for contracting 
hepatitis C other than shared razors in service and a single 
tattoo after service.  The Veteran's private physicians opine 
that, since he has no other known risk factors, it is at least as 
likely that he contracted hepatitis C from shared razors in 
service as from any other source.  The VA examiner believes that 
hepatitis C is most likely related to post-service exposures, 
since there was no documentation of exposure in service.  As for 
the VA examiner's opinions of the statements submitted by the 
private physicians, the Board points out that it is the Board's 
responsibility to evaluate the medical evidence of record and 
assign due probative weight.  Wood, 1 Vet. App. at 190.  The 
Board finds that both the VA and private opinions are equally 
supported by the evidence.  Resolving all doubt in favor of the 
Veteran, service connection for hepatitis C is granted.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the claims decided herein, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed. 


ORDER

The claim for service connection for hepatitis C is reopened and 
granted. 





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


